973 So.2d 1284 (2008)
L. Andrew BERNHEIM, Appellant,
v.
Peter BROBERG, as Personal Representative of the Estate of Maxine Bedrick, deceased, Appellee.
No. 4D07-388.
District Court of Appeal of Florida, Fourth District.
February 20, 2008.
L. Andrew Bernheim, South Orange, New Jersey, pro se.
Gary A. Woodfield of Edwards Angell Palmer & Dodge LLP, West Palm Beach, for appellee.
PER CURIAM.
This case involves (1) a direct appeal from the probate court's order granting L. Andrew Bernheim's motion for enlargement of the time within which to file an independent action against the Estate of Maxine Bedrick, but affording him less than the ninety days requested, and (2) a certiorari petition challenging an order granting the personal representative's motion to require Bernheim, who was pro se, to communicate with the personal representative and his counsel solely through writing. We affirm the order on the motion for enlargement of time, finding that Bernheim's claims that he should have been afforded more time have been rendered moot by his filing of an out-of-state action within the sixty-day period. We dismiss the certiorari petition directed to the order on communication as the petitioner failed to meet his burden of demonstrating the "jurisdictional" "irreparable harm" prong of certiorari review. See Bared & Co. v. McGuire, 670 So.2d 153 (Fla. 4th DCA 1996) (en banc).
STONE, STEVENSON and TAYLOR, JJ., concur.